February 13, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                            R.F. BEARDEN, Appellant

NO. 14-13-00578-CV                           V.

           WALTON HOUSTON GALLERIA OFFICE, LP, Appellee
                 ________________________________

      The Court’s judgment issued January 9, 2014 is withdrawn. Today the Court
heard the parties joint motion to vacate the judgment below and dismiss the appeal
from the judgment signed by the court below on April 17, 2013. Having considered
the motion and found it meritorious, we order the judgment signed April 17, 2014
VACATED and the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.